Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/21 and 03/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the “attachment mechanism is a latch configurable to open up for a jump ring or tab formed on the opposing sides; wherein closing the latch closes a latch, locking the latch in place to the jump ring” of claim 8 must be shown or the features canceled from the claims.  
the “latch is a metal ring with a simple spring mechanism; wherein pulling back on the lever compresses a spring to open up the metal ring for a jump ring or tab formed on the opposing sides; wherein release of the lever closes the clasp, locking a chain in place to the jump ring or tab” of claim 10 must be shown or the features canceled from the claims.   
the “pocket item is a purse clip” of claim 11 must be shown or the features canceled from the claims.  
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2" (Fig. 1) and "3" (Fig. 8) have both been used to designate memory cards.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the reference character “1” has been used to designate a limb (Fig. 2), the display screen (Fig. 8), wireless transmission for a camera (Fig. 9), and a shoulder of the attachment mechanism (Fig. 10); and the reference character “2” has been used to designate a memory card (Fig. 1), a shoulder of the attachment mechanism (Fig. 8), the whole wearable wireless device (Fig. 9), and an attachment mechanism (Fig. 2). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7, 8, and 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 7, the specification does not include any written description or information about the “a spring bar which passes through a loop or hole in a band and fits into indents on the shoulders of the wearable wireless device.” Although Fig. 8-10 of the drawings seem to show the aforementioned claimed subject matter, the lack of written description raises doubt as to possession of the claimed subject matter at the time of filing.
Regarding claim 8, the specification does not include any written description or information about the “latch configurable to open up for a jump ring or tab formed on the opposing sides; wherein closing of the latch closes a latch, locking the latch in place to the jump ring or tab.” These features are also not shown in the drawings, therefore lack of written description further raises doubt as to possession of the claimed subject matter at the time of filing.
Regarding claim 10, the specification does not include any written description or information about the “latch is a metal ring with a simple spring mechanism; wherein pulling back on a lever compresses a spring to open up the metal ring for a jump ring or tab formed on the opposing sides; wherein release of the lever closes the clasp, locking a chain in place to the jump ring or tab.” These features are also not shown in the drawings, therefore lack of written description further raises doubt as to possession of the claimed subject matter at the time of filing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothkopf (US 20160058375 A1), hereafter Rothkopf.
Regarding claim 1, Rothkopf teaches a wearable wireless device (wearable consumer product 10, Fig. 1; device 100, Fig. 6) comprising: a frame (housing 601, Fig. 6) having a right side, a left side, a top side and a bottom side (four sides 802a-d, Fig. 8); an interface screen (display 120, Fig. 7) enabling the user to see battery life, applications, image data capacity (see paragraph [0120]); wherein opposing ends of the wearable wireless device include an attachment mechanism (first and second receiving features 623 and 624, Fig. 6) that allows the frame to be configurable for wearing as a watch (100, Fig. 6), a necklace, or a pocket item (see paragraph [0056] and [0278]).
Regarding claim 2, Rothkopf teaches the wearable wireless device of claim 1 wherein opposing ends include an integrated locking mechanism (locking mechanism 2530, Fig. 25A-C, see paragraph [0138] and [0274]) configurable for attachment of the wearable wireless device to a device selected from the group consisting of a clip, a band, a smart watch, and a necklace (see paragraph [0278]).
Regarding claim 3, Rothkopf teaches the wearable wireless device of claim 1 wherein the frame is made from a material selected from the group consisting of steel, crystal, metal, wood, plastic, aluminum, and glass (see paragraph [0072]).
Regarding claim 4, Rothkopf teaches the wearable wireless device of claim 1 wherein the interface screen is selected from the group consisting of an LCD/LED, a touch screen display, and any other suitable display (see paragraph [0120]).
Regarding claim 5, Rothkopf teaches the wearable wireless device of claim 1 wherein the opposing ends of the wearable wireless device are the top side (802a, Fig. 8) and the bottom side (802c, Fig. 8) of the wearable wireless device.
Regarding claim 6, Rothkopf teaches the wearable wireless device of claim 1 wherein the opposing ends of the wearable wireless device are the left side (802d, Fig. 8) and the right side (802b, Fig. 8) of the wireless device.
Regarding claim 9, Rothkopf teaches the wearable wireless device of claim 1 wherein the attachment mechanism is configured to attach the wearable wireless device to a necklace (see paragraph [0278], lanyard or cable being the analog to necklace).
Claims 1, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Townsend et al. (US 20160324470 A1), hereafter Townsend.
Regarding claim 1, Townsend teaches a wearable wireless device (wearable device 518, Fig. 1) comprising: a frame (display device housing 508, Fig. 5a) having a right side, a left side, a top side and a bottom side (four sides 202a-d, see modified Fig. 2a below); an interface screen (display 204, Fig. 2a) enabling the user to see battery life, applications, image data capacity (see paragraph [0019]); wherein opposing ends of the wearable wireless device include an attachment mechanism (tabs 208 attached to receiving members 214 of securing device 265, Fig. 2a-b; spring biased pin 1016, Fig 13A-C) that allows the frame to be configurable for wearing as a watch (518, Fig. 1), a necklace, or a pocket item (see paragraph [0050]).

    PNG
    media_image1.png
    245
    186
    media_image1.png
    Greyscale

Modified Fig. 2a
Regarding claim 7, Townsend teaches the wearable wireless device of claim 1 wherein the attachment mechanism is a spring bar (1016, Fig. 13A-C) which passes through a loop or hole in a band (see paragraph [0055] and fits into indents on the shoulders (208, modified Fig. 13B) of the wearable wireless device.

    PNG
    media_image2.png
    382
    276
    media_image2.png
    Greyscale

Modified Fig. 13B
Regarding claim 11, Townsend teaches the wearable wireless device of claim 1 wherein the pocket item is a purse clip (see paragraph [0050], brooch or pin being the analog for a purse clip).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hiemstra et al. (US 20210353226 A1), Rothberg et al. (US 20190196600 A1), and Connor (US 20160349790 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN VAN HUYNH whose telephone number is (571)272-9107. The examiner can normally be reached M-F 8:30-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN VAN HUYNH/					/Anthony Q Edwards/Examiner, Art Unit 2841                                                          Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                           November 15, 2022